Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
This action is in response to original filings made on 9/11/2020. Claims 1-16 are pending. 
Specification (Title)
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US Patent No. 9,239,922 and Zhu hereinafter) in view of Wan (US Patent No. 8,161,548).

As to claim 1, Zhu teaches a system comprising: 
a processor (i.e., … see figure 8B figure element 922); 
a communications interface (i.e., … see figure 8B figure element 940); 
a memory having stored thereon a security agent including a matcher that recognizes a pattern of behavior (PoB), the PoB including an empty field (i.e., ….teaches in col. 5, lines 30-40 a comparison module for comparing pattern of behavior); 
the memory further having a first definition stored in a first definition file thereon (i.e., …teaches in col. 6 lines 46-57 the following: “… a baseline pattern is created for the opened document and its executing software application using the report generated in step 120. The pattern is created by extracting useful information from the report. Useful information may be extracted and a pattern maybe created in different ways. In one particular embodiment, the pattern is a regular expression or a series of regular expressions used to match text and information strings in future behavior reports that are generated from suspicious documents 28. Examples of created patterns are shown in FIG. 6 (normal) and in FIG. 7 (malicious). Once created, the pattern is stored in database 60 for later comparison. In addition to regular expressions, keywords may also used as patterns, and are simply plain text.”), 
the first definition including a first value corresponding to the empty field (i.e., …teaches in figure 6 a first definition with a first value and empty field. …teaches in col. 2 lines 45-55 the following: “Relevant information from the resulting behavior report is extracted in order to create a pattern file used to detect a document exploit. The pattern file may include regular expressions, text strings or another format.”); 
and wherein the security agent, when executed by the processor, configures the system to perform operations including (i.e., ….teaches in col. 5, lines 30-40 a comparison module to perform the operation of comparing…): 
obtaining behavior information regarding behavior exhibited by a computing device and corresponding to the pattern of behavior (i.e., …teaches in col. 2 lines 45-55 the following: “Relevant information from the resulting behavior report is extracted in order to create a pattern file used to detect a document exploit. The pattern file may include regular expressions, text strings or another format.”),
accumulating (i.e., database) the behavior information into a test pattern based at least in part on detecting that the behavior information corresponds with at least part of the pattern of behavior (i.e., …teaches in col. 5 lines 15-30 the following: “Behavior report 40 is a report listing details of the executing software application, the document it has opened, and the behavior produced by that document (whether a known document or a suspicious document). Examples of behavior reports are presented below. Pattern creation module 50 is a software module used to create a baseline pattern from a behavior report for a known document. Its operation is described below. Baseline pattern database 60 is a database of patterns produced from the behavior”.); 
and determining whether the test pattern matches a first union of the PoB with the empty field populated by the first value or a second union of the PoB with the empty field populated by the second value (i.e., …teaches in col. 5 lines 30-40 the following: “Comparison module 70 is a software module used to compare one of the baseline patterns (representing normal or malicious behavior of a document) with a behavior report concerning the opening and execution of a suspicious document. Based upon this comparison, the computer system may output 80 that a document exploit has been detected or not.”).

Zhu does not expressly teach:
obtaining, via the communications interface, a second definition file including the first definition and a second definition that includes a second value corresponding to the empty field. 
In this instance the examiner notes the teachings of prior art reference Wan. 
Wan teaches in col. 18 lines 30-40 the following: “inputting said feature definition file and said software training data into said training application; and outputting a training model associated with said malware classifier on said computer, whereby said training model is arranged to assist in the identification of said type of malware”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teachings of Zhu with the teachings of Wan by having their system comprise behavior training models. One would have been motivated to do so to provide a simple and effective means to detect malicious activity, wherein the behavior training models helps facilitate system security within the network and makes it easier to configure devices for intrusion detection. 

As to claim 2, the system of Zhu and Wan as applied to claim 1 above teaches behavioral patterns, specifically Zhu teaches a system of claim 1, and the operations further comprise: 
determining that the test pattern matches the first union (i.e., …teaches in col. 5 lines 30-40 the following: “Comparison module 70 is a software module used to compare one of the baseline patterns (representing normal or malicious behavior of a document) with a behavior report concerning the opening and execution of a suspicious document. Based upon this comparison, the computer system may output 80 that a document exploit has been detected or not.”.), 
and based on determining that the test pattern matches the first union (i.e., …teaches in col. 5 lines 30-40 the following: “…Based upon this comparison, the computer system may output 80 that a document exploit has been detected or not.”.), 
emitting one or more of the first behavior identifier or the first disposition (i.e., …teaches in col. 8 lines 10-20 the following: “In step 228 a result from this comparison is output, such as by generating an alert on the user computer, printing a result on paper, writing to a computer file, sending a message over a network, etc. The result indicates whether or not the suspicious document includes a document exploit or not.”.); 
or determining that the test pattern matches the second union (i.e., …teaches in col. 5 lines 30-40 the following: “Comparison module 70 is a software module used to compare one of the baseline patterns (representing normal or malicious behavior of a document) with a behavior report concerning the opening and execution of a suspicious document. Based upon this comparison, the computer system may output 80 that a document exploit has been detected or not.”.), 
and based on determining that the test pattern matches the second union (i.e., …teaches in col. 5 lines 30-40 the following: “… Based upon this comparison, the computer system may output 80 that a document exploit has been detected or not.”.), 
emitting one or more of the second behavior identifier or the second disposition (i.e., …teaches in col. 8 lines 10-20 the following: “In step 228 a result from this comparison is output, such as by generating an alert on the user computer, printing a result on paper, writing to a computer file, sending a message over a network, etc. The result indicates whether or not the suspicious document includes a document exploit or not.”.); 
or determining that the test pattern does not match either the first union or the second action (i.e., …teaches in col. 5 lines 30-40 the following: “… Based upon this comparison, the computer system may output 80 that a document exploit has been detected or not.”.), 
and based on determining that the test pattern does not match either the first union or the second union (i.e., …teaches in col. 5 lines 30-40 the following: “… Based upon this comparison, the computer system may output 80 that a document exploit has been detected or not.”.), 
transmitting at least part of the test pattern via the communications interface to a remote security service or taking no further action (i.e., …teaches in col. 8 lines 10-20 the following: “In step 228 a result from this comparison is output, such as by generating an alert on the user computer, printing a result on paper, writing to a computer file, sending a message over a network, etc. The result indicates whether or not the suspicious document includes a document exploit or not.”.).

Zhu does not expressly discloses:
wherein: the first definition further includes a first behavior identifier and a first disposition, the first behavior identifier indicating that the first union is malicious or benign; 
the second definition further includes a second behavior identifier and a second disposition, the second behavior identifier indicating that the second union is malicious or benign. 
In this instance the examiner notes the teachings of prior art reference Wan. 
With regards to applicant’s claim limitation element of, “wherein: the first definition further includes a first behavior identifier and a first disposition, the first behavior identifier indicating that the first union is malicious or benign”, illustrates in figure 10A-10F definition files. The definition files includes behavior identification information, a disposition. If the behavioral identification is matched then the activity is malicious.  
With regards to applicant’s claim limitation element of, “the second definition further includes a second behavior identifier and a second disposition, the second behavior identifier indicating that the second union is malicious or benign”, illustrates in figure 10A-10F definition files. The definition files includes behavior identification information, a disposition. If the behavioral identification is matched then the activity is malicious.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teachings of Zhu with the teachings of Wan by having their system comprise behavior training models. One would have been motivated to do so to provide a simple and effective means to detect malicious activity, wherein the behavior training models helps facilitate system security within the network and makes it easier to configure devices for intrusion detection. 

As to claim 3, the system of Zhu and Wan as applied to claim 1 above teaches behavioral patterns, specifically Zhu teaches a system of claim 1, wherein determining whether the test pattern matches the first union or the second union is conducted in a single computational pass (i.e., …teaches in col. 5 lines 30-40 the following: “Comparison module 70 is a software module used to compare one of the baseline patterns (representing normal or malicious behavior of a document) with a behavior report concerning the opening and execution of a suspicious document. …”.).

As to claim 4, the system of Zhu and Wan as applied to claim 1 above teaches behavioral patterns, specifically Zhu teaches a system of claim 1, wherein: the empty field is a first empty field (i.e., …teaches in col. 7 lines 5-10 the following: “once a baseline pattern or patterns have been created,”… figure 6 a first definition with a value and empty field. …teaches in col. 2 lines 45-55 the following: “Relevant information from the resulting behavior report is extracted in order to create a pattern file used to detect a document exploit. The pattern file may include regular expressions, text strings or another format.”); 
the PoB is a first PoB that is one of a plurality of PoBs that include a second PoB (i.e., …teaches in col. 7 lines 5-10 the following: “once a baseline pattern or patterns have been created…”); 
the first definition and the second definition are associated with the first PoB (i.e., …teaches in col. 7 lines 5-10 the following: “once a baseline pattern or patterns have been created); 
and the second PoB specifies a second empty field (i.e., …teaches in col. 2 lines 45-55 the following: “Relevant information from the resulting behavior report is extracted in order to create a pattern file used to detect a document exploit. The pattern file may include regular expressions, text strings or another format.”).

As to claim 5, the system of Zhu and Wan as applied to claim 1 above teaches behavioral patterns, specifically Zhu teaches a system of claim 4, the operations further including: 
obtaining second behavior information regarding behavior exhibited by the computing device and corresponding to the second PoB (i.e., …teaches in col. 2 lines 45-55 the following: “Relevant information from the resulting behavior report is extracted in order to create a pattern file used to detect a document exploit. The pattern file may include regular expressions, text strings or another format.”); 
accumulating (i.e., database) the second behavior information into a second test pattern based at least in part on the second behavior information corresponding with at least part of the second PoB (i.e., …teaches in col. 5 lines 15-30 the following: “Behavior report 40 is a report listing details of the executing software application, the document it has opened, and the behavior produced by that document (whether a known document or a suspicious document). Examples of behavior reports are presented below. Pattern creation module 50 is a software module used to create a baseline pattern from a behavior report for a known document. Its operation is described below. Baseline pattern database 60 is a database of patterns produced from the behavior”.); 
and determining whether the second test pattern matches a union of the second PoB and the third value (i.e., …teaches in col. 5 lines 30-40 the following: “Comparison module 70 is a software module used to compare one of the baseline patterns (representing normal or malicious behavior of a document) with a behavior report concerning the opening and execution of a suspicious document. Based upon this comparison, the computer system may output 80 that a document exploit has been detected or not.”.).

Zhu does not expressly teach:
obtaining, via the communications interface, a third definition and a third value corresponding to the second empty field of the second PoB 
In this instance the examiner notes the teachings of prior art reference Wan. 
Wan teaches in col. 18 lines 30-40 the following: “inputting said feature definition file and said software training data into said training application; and outputting a training model associated with said malware classifier on said computer, whereby said training model is arranged to assist in the identification of said type of malware”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teachings of Zhu with the teachings of Wan by having their system comprise behavior training models. One would have been motivated to do so to provide a simple and effective means to detect malicious activity, wherein the behavior training models helps facilitate system security within the network and makes it easier to configure devices for intrusion detection. 

As to claim 11, Zhu teaches a non-transitory computer-readable medium having processor-executable instructions store thereon that, when executed by one or more processors (i.e., … see figure 8B figure element 922), cause the processors to perform operations comprising: 
 receiving behavior information regarding behavior exhibited by a computing device and corresponding to the pattern of behavior (i.e., …teaches in col. 2 lines 45-55 the following: “Relevant information from the resulting behavior report is extracted in order to create a pattern file used to detect a document exploit. The pattern file may include regular expressions, text strings or another format.”  …teaches in col. 6 lines 46-57 the following: “… a baseline pattern is created for the opened document and its executing software application using the report generated in step 120. The pattern is created by extracting useful information from the report. Useful information may be extracted and a pattern maybe created in different ways. In one particular embodiment, the pattern is a regular expression or a series of regular expressions used to match text and information strings in future behavior reports that are generated from suspicious documents 28. Examples of created patterns are shown in FIG. 6 (normal) and in FIG. 7 (malicious). Once created, the pattern is stored in database 60 for later comparison. In addition to regular expressions, keywords may also used as patterns, and are simply plain text. … teaches in figure 6 a first definition with a first value and empty field”); 
determining a test pattern based at least in part on the behavior information field (i.e., …teaches in figure 6 a first definition with a first value and empty field. …teaches in col. 2 lines 45-55 the following: “Relevant information from the resulting behavior report is extracted in order to create a pattern file used to detect a document exploit. The pattern file may include regular expressions, text strings or another format.”), 
and detecting that the behavior information corresponds with at least part of the PoB (i.e., …teaches in col. 5 lines 30-40 the following: “Comparison module 70 is a software module used to compare one of the baseline patterns (representing normal or malicious behavior of a document) with a behavior report concerning the opening and execution of a suspicious document. Based upon this comparison, the computer system may output 80 that a document exploit has been detected or not.”); 
and determining whether the test pattern matches a first union of the PoB with the empty field populated by the first value (i.e., …teaches in col. 5 lines 30-40 the following: “Comparison module 70 is a software module used to compare one of the baseline patterns (representing normal or malicious behavior of a document) with a behavior report concerning the opening and execution of a suspicious document. Based upon this comparison, the computer system may output 80 that a document exploit has been detected or not.”).

Zhu does not expressly teach:
receiving, via the communications interface, a definition file including a first value corresponding to an empty field of a pattern of behavior (PoB).
In this instance the examiner notes the teachings of prior art reference Wan. 
Wan teaches in col. 18 lines 30-40 the following: “inputting said feature definition file and said software training data into said training application; and outputting a training model associated with said malware classifier on said computer, whereby said training model is arranged to assist in the identification of said type of malware”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teachings of Zhu with the teachings of Wan by having their system comprise behavior training models. One would have been motivated to do so to provide a simple and effective means to detect malicious activity, wherein the behavior training models helps facilitate system security within the network and makes it easier to configure devices for intrusion detection. 

As to claim 12 the system of Zhu and Wan as applied to claim 11 above teaches behavioral patterns, specifically Zhu does not expressly teach a non-transitory computer-readable medium of claim 11, wherein the operations further comprise receiving, via the communications interface, a second definition file including a second definition that includes a second value corresponding to the empty field.
In this instance the examiner notes the teachings of prior art reference Wan. 
Wan teaches in col. 18 lines 30-40 the following: “inputting said feature definition file and said software training data into said training application; and outputting a training model associated with said malware classifier on said computer, whereby said training model is arranged to assist in the identification of said type of malware”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teachings of Zhu with the teachings of Wan by having their system comprise behavior training models. One would have been motivated to do so to provide a simple and effective means to detect malicious activity, wherein the behavior training models helps facilitate system security within the network and makes it easier to configure devices for intrusion detection. 

As to claim 13, the system of Zhu and Wan as applied to claim 12 above teaches behavioral patterns, specifically Zhu teaches a non-transitory computer-readable medium of claim 12 wherein: the first definition further includes a first behavior identifier and a first disposition, the first behavior identifier indicating that the first union is malicious or benign (i.e., …teaches in figure 6 a first definition with a first value and empty field. …teaches in col. 2 lines 45-55 the following: “Relevant information from the resulting behavior report is extracted in order to create a pattern file used to detect a document exploit. The pattern file may include regular expressions, text strings or another format.”); 
the second definition further includes a second behavior identifier and a second disposition, the second behavior identifier indicating that the second union is malicious or benign (i.e., …teaches in figure 6 a first definition with a first value and empty field. …teaches in col. 2 lines 45-55 the following: “Relevant information from the resulting behavior report is extracted in order to create a pattern file used to detect a document exploit. The pattern file may include regular expressions, text strings or another format.”); 
and the operations further comprise: determining that the test pattern matches the first union (i.e., …teaches in col. 5 lines 30-40 the following: “Comparison module 70 is a software module used to compare one of the baseline patterns (representing normal or malicious behavior of a document) with a behavior report concerning the opening and execution of a suspicious document. Based upon this comparison, the computer system may output 80 that a document exploit has been detected or not.”),
and based on determining that the test pattern matches the first union (i.e., …teaches in col. 5 lines 30-40 the following: “Comparison module 70 is a software module used to compare one of the baseline patterns (representing normal or malicious behavior of a document) with a behavior report concerning the opening and execution of a suspicious document. Based upon this comparison, the computer system may output 80 that a document exploit has been detected or not.”), 
emitting one or more of the first behavior identifier or the first disposition (i.e., …teaches in col. 8 lines 10-20 the following: “In step 228 a result from this comparison is output, such as by generating an alert on the user computer, printing a result on paper, writing to a computer file, sending a message over a network, etc. The result indicates whether or not the suspicious document includes a document exploit or not.”.); 
or determining that the test pattern matches the second union (i.e., …teaches in col. 8 lines 10-20 the following: “In step 228 a result from this comparison is output), 
and based on determining that the test pattern matches the second union (i.e., …teaches in col. 5 lines 30-40 the following: “Comparison module 70 is a software module used to compare one of the baseline patterns (representing normal or malicious behavior of a document) with a behavior report concerning the opening and execution of a suspicious document. Based upon this comparison, the computer system may output 80 that a document exploit has been detected or not.”), 
emitting one or more of the second behavior identifier or the second disposition (i.e., …teaches in col. 8 lines 10-20 the following: “In step 228 a result from this comparison is output, such as by generating an alert on the user computer, printing a result on paper, writing to a computer file, sending a message over a network, etc. The result indicates whether or not the suspicious document includes a document exploit or not.”.); 
or determining that the test pattern does not match either the first union or the second action (i.e., …teaches in col. 8 lines 10-20 the following: “In step 228 a result from this comparison is output…”.), 
and based on determining that the test pattern does not match either the first union or the second union (i.e., …teaches in col. 8 lines 10-20 the following: “In step 228 a result from this comparison is output…”.), 
transmitting at least part of the test pattern via the communications interface to a remote security service or taking no further action (i.e., …teaches in col. 8 lines 10-20 the following: “In step 228 a result from this comparison is output, such as by generating an alert on the user computer, printing a result on paper, writing to a computer file, sending a message over a network, etc. The result indicates whether or not the suspicious document includes a document exploit or not.”.).

As to claim 14, the system of Zhu and Wan as applied to claim 12 above teaches behavioral patterns, specifically Zhu teaches a non-transitory computer-readable medium of claim 12, wherein determining whether the test pattern matches the first union or the second union is conducted in a single computational pass (i.e., …teaches in col. 5 lines 30-40 the following: “Comparison module 70 is a software module used to compare one of the baseline patterns (representing normal or malicious behavior of a document) with a behavior report concerning the opening and execution of a suspicious document…”.).

As to claim 15, the system of Zhu and Wan as applied to claim 11 above teaches behavioral patterns, specifically Zhu teaches a non-transitory computer-readable medium of claim 11, wherein: the empty field is a first empty field (i.e., …teaches in col. 7 lines 5-10 the following: “once a baseline pattern or patterns have been created,”… figure 6 a first definition with a value and empty field. …teaches in col. 2 lines 45-55 the following: “Relevant information from the resulting behavior report is extracted in order to create a pattern file used to detect a document exploit. The pattern file may include regular expressions, text strings or another format.”); 
the PoB is a first PoB that is one of a plurality of PoBs that include a second PoB (i.e., …teaches in col. 7 lines 5-10 the following: “once a baseline pattern or patterns have been created…”);
the first definition and the second definition are associated with the first PoB (i.e., …teaches in col. 7 lines 5-10 the following: “once a baseline pattern or patterns have been created); 
and the second PoB specifies a second empty field (i.e., …teaches in col. 2 lines 45-55 the following: “Relevant information from the resulting behavior report is extracted in order to create a pattern file used to detect a document exploit. The pattern file may include regular expressions, text strings or another format.”).

As to claim 16, the system of Zhu and Wan as applied to claim 15 above teaches behavioral patterns, specifically Zhu teaches a non-transitory computer-readable medium of claim 15, the operations further including: obtaining, via the communications interface, a third definition and a third value corresponding to the second empty field of the second PoB (i.e., …teaches in col. 2 lines 45-55 the following: “Relevant information from the resulting behavior report is extracted in order to create a pattern file used to detect a document exploit. The pattern file may include regular expressions, text strings or another format.”); 
obtaining second behavior information regarding behavior exhibited by the computing device and corresponding to the second PoB (i.e., …teaches in col. 5 lines 15-30 the following: “Behavior report 40 is a report listing details of the executing software application, the document it has opened, and the behavior produced by that document (whether a known document or a suspicious document). Examples of behavior reports are presented below. Pattern creation module 50 is a software module used to create a baseline pattern from a behavior report for a known document. Its operation is described below. Baseline pattern database 60 is a database of patterns produced from the behavior”.); 
accumulating (i.e., database) the second behavior information into a second test pattern based at least in part on the second behavior information corresponding with at least part of the second PoB (i.e., …teaches in col. 5 lines 15-30 the following: “Behavior report 40 is a report listing details of the executing software application, the document it has opened, and the behavior produced by that document (whether a known document or a suspicious document). Examples of behavior reports are presented below. Pattern creation module 50 is a software module used to create a baseline pattern from a behavior report for a known document. Its operation is described below. Baseline pattern database 60 is a database of patterns produced from the behavior”.); 
and determining whether the second test pattern matches a union of the second PoB and the third value (i.e., …teaches in col. 5 lines 30-40 the following: “Comparison module 70 is a software module used to compare one of the baseline patterns (representing normal or malicious behavior of a document) with a behavior report concerning the opening and execution of a suspicious document. Based upon this comparison, the computer system may output 80 that a document exploit has been detected or not.”).
Allowable Subject Matter
Claims 6-10 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  Applicant’s recital of, “a value that characterizes a portion of behavior exhibited by the monitored computing device and observed by the security agent; making available for selection, via a display device, a plurality of behavior identifiers and a plurality of dispositions for selection: obtaining selections corresponding to a behavior identifier and a disposition from among the plurality of behavior identifiers and the plurality of dispositions, an individual behavior identifier of the plurality of behavior identifiers being associated with one or more dispositions based at least in part on obtaining the selections, creating a definition that includes the behavior identifier, the disposition. and the value: and transmitting, via the communications interface. the definition to the security agent. “.
Claims 7-10 are allowable by way of their dependency on independent claim 6.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN F WRIGHT/Examiner, Art Unit 2497